73785: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








19-10173: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 73785


Short Caption:BANK OF AMERICA, N.A. VS. THOMAS JESSUP, LLC SER. VIICourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A693205Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:Exempt


Oral Argument:11/04/2019 at 1:30 PMOral Argument Location:Carson City


Submission Date:11/04/2019How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


Amicus CuriaeAirmotive Investments, LLC.Roger P. Croteau
							(Roger P. Croteau & Associates, Ltd.)
						


Amicus CuriaeAnthony S. Noonan
					In Proper Person
				


Amicus CuriaeLas Vegas Development Group, LLCRoger P. Croteau
							(Roger P. Croteau & Associates, Ltd.)
						


Amicus CuriaeRJRN Holdings, LLCMichael N. Beede
							(The Law Office of Mike Beede, PLLC)
						


Amicus CuriaeRJRN Holdings, LLCMichael N. Beede
							(The Law Office of Mike Beede, PLLC)
						


Amicus CuriaeSFR Investments Pool 1, LLCKaren L. Hanks
							(Kim Gilbert Ebron)
						


Amicus CuriaeThunder Properties, Inc.Roger P. Croteau
							(Roger P. Croteau & Associates, Ltd.)
						


AppellantBank of America, N.A.Darren T. Brenner
							(Akerman LLP/Las Vegas)
						Ariel E. Stern
							(Akerman LLP/Las Vegas)
						Lilith V. Xara
							(Akerman LLP/Las Vegas)
						


AppellantMortgage Electronic Registration Systems, Inc.Darren T. Brenner
							(Akerman LLP/Las Vegas)
						Ariel E. Stern
							(Akerman LLP/Las Vegas)
						Lilith V. Xara
							(Akerman LLP/Las Vegas)
						


AppellantThe Bank of New York MellonDarren T. Brenner
							(Akerman LLP/Las Vegas)
						Ariel E. Stern
							(Akerman LLP/Las Vegas)
						Lilith V. Xara
							(Akerman LLP/Las Vegas)
						


RespondentAbsolute Collection Services, LLCShane D. Cox
							(Cox Law, LLC)
						


RespondentFoxfield Community AssociationShane D. Cox
							(Cox Law, LLC)
						


RespondentThomas Jessup, LLC Series VIIKaren L. Hanks
							(Kim Gilbert Ebron)
						Richard L. Tobler
							(Law Office of Richard L. Tobler, Ltd.)
						





Docket Entries


DateTypeDescriptionPending?Document


08/21/2017Filing FeeFiling Fee Paid. $250.00 from Akerman LLP.  Check no. 26000994.


08/21/2017Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.)17-27919




08/21/2017Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed.17-27922




08/22/2017Settlement NoticeIssued Notice: Exemption from Settlement Program. It has been determined that this appeal will not be assigned to the settlement program.  Appellants 15 days transcript request form; 120 days opening brief:17-28077




09/22/2017Notice/OutgoingIssued Notice to File Docketing Statement and Request Transcripts. Due date: 10 days.17-32170




09/29/2017Transcript RequestFiled Appellant's Certificate that No Transcript is Requested.17-33119




10/02/2017Notice of Appeal DocumentsFiled Amended Case Appeal Statement by The Bank of New York Mellon, Bank of America, N.A. and Mortgage Electronic Registration Systems, Inc.17-33283




10/02/2017Docketing StatementFiled Docketing Statement Civil Appeals.17-33284




12/15/2017Order/Clerk'sFiled Order Granting Telephonic Extension.  Opening Brief and Appendix due:  January 3, 2018.17-43383




01/05/2018MotionFiled Appellant's Motion to File Appellant's Opening Brief and Appendix.18-00598




01/16/2018Order/ProceduralFiled Order Granting Motion.  The clerk shall file the opening brief and appendix received via E-Flex on January 4, 2018.  Answering Brief due:  30 days.18-02046




01/16/2018BriefFiled Appellant's Opening Brief.18-02047




01/16/2018AppendixFiled Appendix to Opening Brief, Volume I, Part 1.18-02048




01/16/2018AppendixFiled Appendix to Opening Brief, Volume I, Part. 2.18-02049




01/16/2018AppendixFiled Appendix to Opening Brief, Volume II, Part 1.18-02050




01/16/2018AppendixFiled Appendix to Opening Brief, Volume II, Part 2.18-02051




01/16/2018AppendixFiled Appendix to Opening Brief, Volume III.18-02052




01/16/2018AppendixFiled Appendix to Opening Brief, Volume IV.18-02053




02/09/2018Notice of Appeal DocumentsFiled Amended Case Appeal Statement by Bank of America, N.A. (BANA), Mortgage Electronic Registrations Systems, Inc. (MERS), and The Bank of New York Mellon (BoNYM) (Collectively Appellants).18-05530




02/09/2018Notice/IncomingFiled Amended Certificate of Service. (Appellant's Opening Brief Along with the Notice of Filing Amended Case Appeal Statement).18-05543




02/16/2018BriefFiled Respondent Thomas Jessup, LLC Series VII's Answering Brief.18-06442




02/21/2018Order/ProceduralFiled Order Modifying Caption.  We conclude that Foxfield Community Association and Absolute Collection Services are respondents to this appeal, and we direct the clerk to revise the caption for this appeal by adding Foxfield Community Association and Absolute Collection Services, LLC as respondents. If any party is of the opinion that the caption, as modified, does not accurately reflect the status of the parties to this matter, or if attorney Shane Cox does not represent either or both Foxfield Community Association and Absolute Collection Services for purposes of this appeal, they shall notify this court in writing within 11 days of the date of this order.18-06726




02/27/2018MotionFiled Stipulation to Extend Time to File Respondent's Answering Brief (Absolute Collection Services, LLC and Foxfield Community Association).18-07764




03/05/2018Order/ProceduralFiled Order Approving Stipulation.  Foxfield Community Association and Absolute Collection Services, LLC.'s Answering Brief due:  March 23, 2018.18-08531




03/06/2018MotionFiled Stipulation to Set Single Deadline for Appellants' Reply Brief.18-08691




03/12/2018Order/ProceduralFiled Order. Appellants shall have 30 days from the service of respondents Foxfield Community Association's and Absolute Collection Service, LLC's answering brief to file and serve a single reply in response to both answering briefs.18-09583




03/23/2018BriefFiled Respondents Absolute Collection Services, LLC and Foxfield Community Association's Answering Brief.18-11481




04/19/2018Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's Reply Brief due: May 7, 2018.18-15121




05/08/2018MotionFiled Motion to File Appellant's Reply Brief.18-17508




05/14/2018Order/ProceduralFiled Order Granting Motion.  The clerk shall file the reply brief received via E-Flex on May 8, 2018.18-18282




05/14/2018BriefFiled Appellant's Reply Brief.18-18283




05/14/2018Case Status UpdateBriefing Completed/To Screening.


05/18/2018Notice/IncomingFiled Notice of Appearance (Ariel Stern as counsel for the Appellants).18-19157




03/07/2019Opinion/DispositionalFiled Per Curiam Opinion. "Reversed and remanded." Before: Hardesty/Stiglich/Silver. Majority: Hardesty/Stiglich/Silver. 135 Nev. Adv. Opn. No. 7. SNP19-JH/LS/AS (SC)19-10173




03/25/2019Post-Judgment PetitionFiled Respondent Thomas Jessup, LLC Series VII's Petition for Rehearing. (SC)19-13120




03/25/2019Filing FeeFiling fee paid. E-Payment $150.00 from Richard L. Tobler


04/01/2019MotionFiled Motion for Leave to File SFR Investments Pool 1, LLC 'S Amicus Curiae Brief in Support of Respondent's Petition for Rehearing. (SC)19-14251




04/01/2019BriefFiled Brief of Amicus Curiae SFR Investments Pool 1, LLC in Support of Respondent's Petition for Rehearing.  (STRICKEN PER ORDER 4/25/19).  (SC)


04/02/2019MotionFiled Motion for Leave to File RJRN Holdings, LLC'S  Amicus Curiae Brief in Support of Respondent's Petition for Rehearing. (SC)19-14294




04/02/2019BriefFiled Brief of Amicus Curiae RJRN Holdings, LLC, in Support of Respondent's Petition for Rehearing.  (STRICKEN PER ORDER 4/25/19).  (SC)


04/02/2019Notice/IncomingFiled Errata to RJRN Holdings, LLC's Brief of Amicus Curiae in Support of Respondent's Petition for Rehearing.  (STRICKEN PER ORDER 4/25/19).  (SC)


04/05/2019MotionFiled Proper Person Motion for Leave to File Brief of Amicus Curiae, Pro Se, Anthony S. Noonan, In Support of Respondent's Petition for Rehearing. (SC).19-15029




04/25/2019Order/ProceduralFiled Order Denying Motions for Leave to File Amicus Briefs on Rehearing.  We direct the clerk of this court to strike SFR's amicus brief, filed on April 1, 2019, to strike RJRN's amicus brief and errata filed on April 2, 2019, and to return, unfiled, Noonan's proposed amicus brief provisionally received in this court on April 5, 2019.  (SC)19-18106




04/25/2019Post-Judgment OrderFiled Order Denying Rehearing. "Rehearing Denied." NRAP 40(c).  (SC)19-18107




05/09/2019Post-Judgment PetitionFiled Respondent Thomas Jessup, LLC Series VII's Petition for En Banc Reconsideration. (SC)19-20469




05/16/2019MotionFiled Las Vegas Development Group, LLC's; LVDG, LLC; Airmotive Investments, LLC; and Thunder Properties, Inc.'s Motion for Leave to File Amicus Brief. (SC)19-21688




05/16/2019BriefFiled Las Vegas Development Group, LLC; LVDG, LLC; Airmotive Investments, LLC; and Thunder Properties, Inc.'s Brief of Amici Curiae in Support of Respondent and Supporting Petition for En Banc Reconsideration. (SC)19-21689




05/16/2019MotionFiled SFR Investments Pool 1, LLC's Motion for Leave to File Amicus Curiae Brief In Support of Respondent's Motion for En Banc Reconsideration. (SC)19-21694




05/16/2019BriefFiled Brief of Amicus Curaie SFR Investments Pool 1, LLC in Support of Respondent's Petition for En Banc Reconsideration. (SC)19-21695




05/16/2019MotionFiled RJRN holdings, LLC's Motion for Leave to File Amicus Curiae Brief in Support of Respondent's Petition for Rehearing. (SC) (DETACHED AMICUS BRIEF FROM MOTION AND FILED SEPARATELY PER 07/09/19 ORDER).19-21700




07/05/2019Order/ProceduralFiled Order Directing Answer to Petition for En Banc Reconsideration.  Appellant shall have 14 days from the date of this order within which to file and serve an answer to the petition.  We stay issuance of the remittitur in this appeal pending resolution of the petition for en banc reconsideration.  (SC)19-28688




07/09/2019Order/ProceduralFiled Order Granting Motions. Having considered the motions, this court grants leave to file the proposed amicus briefs. The amicus briefs of SFR and Las Vegas Development Group, LLC; LVDG, LLC; Airmotive Investments, LLC; and Thunder Properties, Inc. have been filed. The clerk of this court shall detach the proposed brief from the motion filed by RJRN Holdings, LLC, and shall file it separately.  Appellants shall provide any response to the amicus briefs in their answer to the petition for en banc reconsideration. (SC).19-29089




07/09/2019BriefFiled RJRN Holdings, LLC's Amicus Curiae Brief. (SC).19-29090




07/19/2019Post-Judgment PetitionFiled Appellants' Answer to Respondent's Petition for En Banc Reconsideration. (SC)19-30672




09/24/2019Post-Judgment OrderFiled Order Granting En Banc Reconsideration and Scheduling Oral Argument.  This matter is scheduled for oral argument on November 4, 2019, at 1:30 p.m. in Carson City.  Argument shall be limited to 30 minutes.  Hardesty, J., with whom Parraguirre, J., Stiglich, J., and Silver, J., agree, dissenting.  (SC)19-39646




10/08/2019Notice/IncomingFiled Notice of Appearance (Karen L. Hanks as counsel for respondent Thomas Jessup, LLC Series VII). (SC)19-41712




10/08/2019MotionFiled Respondent Thomas Jessup, LLC Series VII's Motion for Additional Oral Argument Time. (SC)19-41718




10/10/2019Order/ProceduralFiled Order Denying Motion. Respondents have a file motion for additional time for oral argument. The motion is denied. (SC).19-42021




10/21/2019Notice/OutgoingIssued Oral Argument Reminder Notice. SC)19-43418




11/04/2019Case Status UpdateOral argument held this day. Case submitted for decision.  Before The En Banc Court. (SC)


05/07/2020Order/DispositionalFiled Order Affirming in Part, Reversing in Part and Remanding.  "ORDER the judgment of the district court AFFIRMED IN PART AND REVERSED IN PART AND REMAND this matter to the district court for proceedings consistent with this order."  EN BANC  (SC)20-17375




06/01/2020RemittiturIssued Remittitur. (SC)20-20464




06/01/2020Case Status UpdateRemittitur Issued/Case Closed. (SC)


06/29/2020RemittiturFiled Remittitur. Received by District Court Clerk on June 2, 2020. (SC)20-20464





Combined Case View